            Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
JASON LEOPOLD, et al.,               )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       )                        Case No. 1:21-cv-558 (APM)
                                     )
U.S. DEPARTMENT OF JUSTICE, et al., )
                                     )
                  Defendants.        )
____________________________________ )

                                   JOINT STATUS REPORT

        This is a Freedom of Information Act case. See Compl. ¶¶ 1, 5, ECF No. 1. Three

requests are at issue, and they generally request records related to the events that took place at

the U.S. Capitol on January 6, 2021. See id. ¶ 1.1

        Consistent with the Court’s April 30, 2021 Minute Order, the Parties—Plaintiffs Jason

Leopold and Buzzfeed Inc. and Defendant DOJ and its components, which includes the FBI—

provide this status report.

       1.       On May 24, 2021, the Court “denied without prejudice” Defendants’ motion to

consolidate this case with two others. See Leopold v. DOJ, No. 21-CV-0558 (APM), 2021 WL

2073352, at *2 (D.D.C. May 24, 2021). The Court noted that it “is prepared to reconsider”

“[s]hould concrete problems arise that would benefit from consolidation.” Id.

       2.       On May 28, 2021, consistent with the Parties’ previous joint status report, many



       1
         Plaintiffs sent an identical request to many of the U.S. Department of Justice’s (“DOJ”)
components. See Compl. ¶ 7. It sent a slightly different, but nearly identical, request to another
DOJ component. Id. ¶ 8. Finally, it sent a separate request to the Federal Bureau of Investigation
(“FBI”). Id. ¶ 34.
                                                  1
            Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 2 of 7




components updated Plaintiffs on the status of their searches. See Joint Status Report ¶¶ 2, 3, 4,

7, 9, 11, 13, 14, 15, 20, 21, ECF No. 17. Other components updated Plaintiffs at different times

when they had new information to share. See, e.g., id. ¶ 18.

       3.       The DOJ Antitrust Division’s email search is largely complete, and so far it has

not located responsive records. The Antitrust Division will aim to finish its email and non-email

searches by early August. If it ultimately locates potentially responsive records, the Antitrust

Division will provide Plaintiffs with a potential processing and production schedule.

       4.       The DOJ Bureau of Alcohol, Tobacco, Firearms and Explosives’s search is

complete. It does not yet know the actual number of pages that its search has yielded but

estimates that its search yielded roughly 10,000 pages. The Bureau of Alcohol, Tobacco,

Firearms and Explosives expects to process 600 pages per month, and it will aim to make an

interim response by the end of July. At a minimum, the Bureau of Alcohol, Tobacco, Firearms

and Explosives will begin consulting with other components, as appropriate, about its interim

response by the end of July.

       5.       The DOJ Federal Bureau of Prisons has completed its search and located 544

pages that are potentially responsive. It is currently processing those pages and will aim to make

an interim response by mid-July, followed by a second response by mid-August, with the hope

that the mid-August response would be a final response.

       6.       The DOJ Civil Division issued a final response to Plaintiffs’ FOIA request by

letter dated January 14, 2021.

       7.       The DOJ Civil Rights Division issued a final response to Plaintiffs’ FOIA request

by letter dated June 28, 2021.

       8.       The DOJ Criminal Division’s search is ongoing. The Criminal Division uses a



                                                 2
             Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 3 of 7




software program to run its searches, and it is currently transitioning to a new program. That

transition has delayed its search in this case. The Criminal Division expects to get its search

results by the end of July. It will then review the results for responsiveness and, after its initial

review, will be able to provide a potential processing and production schedule.

        9.       The DOJ Community Relations Service, by letter dated April 21, 2021, issued a

final response to Plaintiffs’ FOIA request and produced responsive documents.

        10.      The DOJ Drug Enforcement Administration’s search is complete, and it has

located thirty-five pages of potentially responsive records. In mid-June, the Drug Enforcement

Administration referred seventeen pages to the FBI for processing and direct release, and it is

consulting with other components and agencies about the other eighteen pages. The Drug

Enforcement Administration will update Plaintiffs when it finishes the consultation process and,

at that time, will either release responsive, non-exempt records or provide a date for doing so.

        11.      The DOJ Environment and Natural Resources Division issued a final response to

Plaintiffs’ FOIA request by letter dated January 26, 2021.

        12.      The DOJ Executive Office for U.S. Attorneys has sent Plaintiffs’ request to the

U.S. Attorney’s Office for the District of Columbia, and its search is ongoing. It hopes to have

the search results by the end of July. After it has the results, the Executive Office for U.S.

Attorneys will review them for responsiveness. After it finishes its initial review, the Executive

Office for U.S. Attorneys will be able to provide a potential processing and production schedule.

Given the sensitive nature of the records that the U.S. Attorney’s Office possesses, the Parties

are working together to see if they can narrow the request and maximize the U.S. Attorney’s

Office’s search efforts.

        13.      The DOJ Executive Office for U.S. Attorneys is responsible for processing



                                                   3
          Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 4 of 7




Plaintiffs’ request on behalf of the DOJ Office of Tribal Justice. By letter dated May 21, 2021,

the Executive Office for U.S. Attorneys issued a final response to Plaintiffs’ FOIA request and

produced responsive documents.

       14.     The FBI’s search is ongoing, and it will update Plaintiffs on the status of its

search in thirty days.

       15.     The DOJ Justice Management Division, by letter dated May 21, 2021, issued a

final response to Plaintiffs’ FOIA request and produced responsive documents.

       16.     The DOJ National Security Division’s search is complete, and it is currently

reviewing the results for responsiveness and duplication. When it finishes its initial review, the

National Security Division will process, in coordination with other components and agencies,

responsive records. The National Security Division hopes to make an interim response by the

end of August, with rolling productions to follow, as appropriate.

       17.     The DOJ Organized Crime Drug Enforcement Task Forces Executive Office

issued a final response to Plaintiffs’ FOIA request by letter dated May 7, 2021.

       18.     The DOJ Office of the Inspector General, by letter dated March 29, 2021, issued a

final response to Plaintiffs’ FOIA request and produced responsive documents.

       19.     The DOJ Office of Information Policy is processing Plaintiffs’ FOIA request on

behalf of itself; the Offices of the Attorney General, the Deputy Attorney General, and the

Associate Attorney General; and the Offices of Legislative Affairs, Legal Policy, and Public

Affairs. The Office of Information Policy has received the results of its initial keyword searches,

which yielded nearly 40,000 results. The Office of Information Policy has made substantial

progress in its preliminary responsiveness review of those results, has begun processing

potentially responsive records, and will aim to make an interim response by August 13, followed



                                                 4
            Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 5 of 7




by a second response by October 1, with the hope that the October 1 response would be a final

response.

       20.      The DOJ Office of Justice Programs, by letters dated April 8, 2021, and April 13,

2021, produced records responsive to Plaintiffs’ FOIA request. By letter dated April 27, 2021,

the Office of Justice Programs explained that it has finished processing Plaintiffs’ FOIA request

and, with its two productions, has completed its production of records responsive to Plaintiffs’

request.

       21.      The DOJ Office of Legal Counsel’s search is ongoing. So far, its search has

yielded roughly seventy pages of results. The Office of Legal Counsel is currently reviewing the

first batch of results for responsiveness and expects to finish that review and to complete its

search by the end of August. At that time, it will be able to begin producing non-exempt portions

of responsive records.

       22.      The DOJ Office of Professional Responsibility’s search is complete. Its search

yielded 2511 results, and the Office of Professional Responsibility is currently reviewing the

results for responsiveness. It expects to begin processing responsive material by mid-July. The

Office of Professional Responsibility expects to make an interim response by mid-August, with

rolling productions to follow, as appropriate.

       23.      The DOJ Office of the Solicitor General’s search is complete, and it has located

9949 pages that are potentially responsive. The Office of the Solicitor General is currently

reviewing and processing those pages, and it will aim to produce any non-exempt portions of

records by the end of July.

       24.      The DOJ Office on Violence Against Women, by letter dated May 6, 2021, issued

a final response to Plaintiffs’ FOIA request and produced responsive documents.



                                                 5
         Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 6 of 7




       25.     The DOJ Tax Division has searched for records responsive to Plaintiffs’ FOIA

request. The Tax Division has not located any responsive records. As things stand now, the Tax

Division does not plan to conduct any additional searches. But if the results of the searches by

other DOJ components suggest that further searches by the Tax Division are warranted, the Tax

Division will conduct supplemental searches.

       26.     The DOJ U.S. Marshals Service’s search is ongoing. So far, it has located 938

pages that are potentially responsive to Plaintiffs’ FOIA request. It is currently processing those

potentially responsive pages, and it expects to make an initial response in July. The U.S.

Marshals Service has also located other pages that are potentially responsive and has referred

those pages to these agencies and components for processing: 171 pages to the Bureau of

Alcohol, Tobacco, Firearms and Explosives; 582 pages to the U.S. Department of Homeland

Security; 665 pages to the FBI; and 85 pages to the Justice Management Division.

       27.     The DOJ U.S. Parole Commission issued a final response to Plaintiffs’ FOIA

request by letter dated April 1, 2021.

       28.     The Parties propose that they file a joint status report by August 30, 2021,

updating the Court on the status of the case.


Dated: June 30, 2021                                  Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director
                                                      Federal Programs Branch

                                                      /s/ Bradley Craigmyle
                                                      BRADLEY CRAIGMYLE
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch

                                                 6
Case 1:21-cv-00558-APM Document 21 Filed 06/30/21 Page 7 of 7



                                  1100 L Street, N.W., Room 11216
                                  Washington, D.C. 20005
                                  Telephone: (202) 616-8101
                                  Facsimile: (202) 616-8460

                                  Counsel for Defendants

                                  /s/ Matthew Topic
                                  Matthew Topic, IL0037
                                  Joshua Burday, IL0042
                                  Merrick Wayne, IL0058
                                  LOEVY & LOEVY
                                  311 North Aberdeen, 3rd Floor
                                  Chicago, IL 60607
                                  312-243-5900
                                  foia@loevy.com

                                  Counsel for Plaintiffs




                              7
